Citation Nr: 1450933	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the rating reduction from 20 percent to 10 percent for service-connected residuals of injuries to the left knee with superficial scar, hypersensitivity, chronic synovitis, and patellofemoral pain syndrome (PFS) effective November 1, 2012 was proper.

2.  Entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 22, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to February 1972 and January 1975 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

These matters were previously before the Board on several occasions.  In June 2011 the Board reopened the issue of service connection for a right knee disability and remanded the issues above for further development.  The development was completed and the issues were returned to the Board.

In November 2013 the Board denied the Veteran's claims for an increased rating for his service-connected left knee, restoration of his higher 20 percent rating for his left knee, and entitlement to service connection for a right knee disability, and granted entitlement to TDIU effective March 2011.  The Veteran then timely appealed this decision to the Court of Appeals for Veterans Claims (Court).

In a July 2014 Joint Motion for Partial Remand (JMR), the Court vacated and remanded only the issues of restoration of a prior 20 percent rating for service-connected left knee disability, entitlement to service connection for a right knee disability, and entitlement to TDIU prior to March 2011 for further development.  Accordingly, only the issues captioned above are before the Board at this time.

In March 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, these issues were vacated and remanded to the Board in a July 2014 JMR.  Specifically, the JMR found the April 2012 VA examination was inadequate regarding the issue of entitlement to service connection for a right knee disorder because the examiner did not explain why it would be speculative to attribute the Veteran's right knee changes to his service-connected left knee condition, or if other information would assist him in providing a non-speculative opinion.  Accordingly, remand for an addendum VA examination which addresses the Veteran's appeal for service connection for a right knee disability as secondary to his service-connected left knee disability is required.

The JMR also found the Board did not determine whether the Veteran's improvement of his service-connected left knee range of motion would be maintained under the ordinary conditions of life and work.  Because an addendum VA examination is already required addressing the Veteran's right knee disability, the Board finds this examiner should also address the current severity of the Veteran's service-connected left knee disability.

Additionally, in a September 2014 letter, the Veteran's representative indicated the Veteran intended to submit additional evidence regarding his knee disorders within 90 days after his case was received by the Board in July 2014.  Accordingly, the record was held open for the full 90 day period, however no additional evidence was received.  If the Veteran still intends to submit additional evidence, such evidence should be submitted and associated with the claims file upon remand.

Finally, adjudication of the Veteran's appeals regarding both knees may impact his claim for TDIU prior to March 2011.  As such, the Board finds the claim for TDIU prior to March 2011 is not yet ripe for adjudication, and shall also be remanded as intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an additional examination regarding his bilateral knee disorders.  The claims folder, including the July 2014 JMR and copy of this remand, must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed. 

(a) Right knee: Consistent with the factual and medical history, the examiner should provide an opinion as to the following question:
	
Is it as likely as not (50 percent or greater) that the Veteran's current right knee disorder was caused or permanently aggravated (increased in severity beyond the natural progression) by his service-connected left knee disability?  If such an opinion cannot be reached without speculation, provide a complete rationale as to why, including whether any additional information could help resolve the issue.

(b) Left knee: Perform all necessary examinations and tests to assess the current severity of the service-connected left knee condition, to include range of motion testing. 

2.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



